Citation Nr: 1611887	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  12-33 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for residuals of right foot fracture with plantar fasciitis, heel spur, and Achilles tendinopathy/enthesopathy.

2. Entitlement to a rating in excess of 10 percent for chondromalacia of the right knee with early degenerative joint disease.

3. Entitlement to a rating in excess of 10 percent for chondromalacia of the left knee with early degenerative joint disease, prior to August 6, 2013 and after October 31, 2013.

4. Entitlement to a rating in excess of 10 percent for residuals of right shoulder injury (major), prior to June 19, 2012 and after August 31, 2012.

5. Entitlement to an initial rating in excess of 50 percent for adjustment disorder, unspecified.

6. Entitlement to a total disability rating due to individual unemployability (TDIU).

REPRESENTATION

Veteran represented by:	Charles D. Romo, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from April 1990 to August 1992.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from July 2007, April 2009, March 2010, and August 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In July 2010, the Veteran's adjustment disorder claim was adjudicated and appealed as a new claim for a rating in excess of 50 percent.  However, in August 2007, the Veteran submitted a notice of disagreement with the rating assigned in the July 2007 rating decision, which granted service connection for adjustment disorder, unspecified.  No statement of the case was issued until October 2012.  Therefore, it is the initial rating assigned in the July 2007 rating decision that is on appeal.  

The July 2007 rating decision granted entitlement to service connection for adjustment disorder, unspecified, and assigned an initial 10 percent rating, effective March 12, 2007.  During the course of the appeal, in a November 2008 rating decision, the disability evaluation was increased to 50 percent, effective March 12, 2007.  However, as this rating is still less than the maximum benefit available, the appeal is still pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

A July 2012 rating decision assigned a temporary total evaluation for a period of post-surgical convalescence to the Veteran's right shoulder disability, effective June 9, 2012 through August 31, 2012.  In a November 2013 rating decision, a temporary total evaluation for a period of post-surgical convalescence was assigned the Veteran's left knee, effective from August 6, 2013 through September 30, 2013, extended to October 31, 2013 in a July 2014 rating decision.  As these ratings are the maximum ratings available for these disabilities, and the Veteran has otherwise not perfected appeals of these decisions, these periods of disability will not be addressed in the present adjudication. 

In November 2015, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge, via videoconference.  A transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

With the exception of the Veteran's left knee, the most recent VA examination of any disability was performed in September 2012, almost four years ago.  The Board determines that those examinations are too remote to necessarily provide an accurate picture of the Veteran's disability at this time. 

The left knee disability was evaluated in March 2015.  In the report, the examiner stated that "[i]t is impossible to state, without undue speculation, whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare ups, or when the joint is used repeatedly over a period of time."
The examiner did not provide a rationale for that opinion.  Thus, the opinion is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of these facts, the Board determines that a remand is necessary of the right foot, right and left knee, right shoulder, and adjustment disorder claims so that the Veteran may be afforded additional VA examinations to assess the current nature and severity of these disabilities.  

Finally, the Veteran testified to receiving all of his treatment at VA, but the most recent VA treatment note is dated in September 2013.  Further, the treatment notes added to the claims file after December 2008 appear to be pertinent only to a specific incident or disability rather than a complete record of the Veteran's treatment since that time.  Therefore, all outstanding VA treatment notes for the Veteran dated from December 2008 to the present should be associated with the claims file. Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

The claim for TDIU is inextricably intertwined with the increased rating claims and claim for service connection.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Thus, the TDIU claim must be remanded as the outcome is in part dependent on the outcome of the other claims on appeal.  

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file all VA treatment notes for the Veteran dated from December 2008 to the present.  All requests and responses, positive and negative, must be documented in the claims file.

2. Schedule the Veteran for a VA examination to determine the current severity of his service-connected residuals of right foot fracture with plantar fasciitis, heel spur, and Achilles tendinopathy/enthesopathy.  The claims file and a copy of this Remand must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail. Any indicated diagnostic tests and studies must be accomplished.  The examiner must provide accurate and fully descriptive assessments of all symptoms and must comment upon the frequency and severity of the Veteran's symptoms in accordance with VA rating criteria.  The examination report should also address any functional loss caused by pain, fatigability, incoordination, weakness, or other symptoms of the right and left foot disabilities, as discussed in DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The assessment should include a finding as to whether the overall severity of the disability of the right foot is moderate, moderately severe, or severe at the examination.  The examiner should also review the claims file, and to the extent possible, opine as to whether the severity of the Veteran's disability of each foot was moderate, moderately severe, or severe throughout the appeal period, indicating when changes in severity occurred and identifying the symptoms that reflect such changes.

The examiner is asked to address the functional effects that that the Veteran's service-connected disabilities have on his ability to secure or follow a substantially gainful occupation.  When addressing the functional effects, the examiner must not consider the Veteran's age or the impact of any non-service connected disabilities.

A complete rationale for any opinion advanced must be provided. 

3. Schedule the Veteran for a VA examination to determine the current severity of his service-connected right and left knee disabilities.  The claims file and a copy of this Remand must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The examiner must provide accurate and fully descriptive assessments of all symptoms and must comment upon the frequency and severity of the Veteran's symptoms in accordance with VA rating criteria.  The examination report should also address any functional loss caused by pain, fatigability, incoordination, weakness, or other symptoms of the right and left foot disabilities, as discussed in DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Furthermore, the examiner should state whether any pain associated with the right and/or left knee disability could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups. Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The examiner is also asked to address the functional effects that that the Veteran's service-connected disabilities have on his ability to secure or follow a substantially gainful occupation.  When addressing the functional effects, the examiner must not consider the Veteran's age or the impact of any non-service connected disabilities.

A complete rationale for any opinion advanced must be provided. 
4. Schedule the Veteran for a VA examination to determine the current severity of his service-connected right shoulder disability.  The claims file and a copy of this Remand must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The examiner must provide accurate and fully descriptive assessments of all symptoms and must comment upon the frequency and severity of the Veteran's symptoms in accordance with VA rating criteria.  The examination report should also address any functional loss caused by pain, fatigability, incoordination, weakness, or other symptoms of the right and left foot disabilities, as discussed in DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Furthermore, the examiner should state whether any pain associated with the right and/or left knee disability could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups. Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The examiner is also asked to address the functional effects that that the Veteran's service-connected disability has on his ability to secure or follow a substantially gainful occupation.  When addressing the functional effects, the examiner must not consider the Veteran's age or the impact of any non-service connected disabilities.

A complete rationale for any opinion advanced must be provided. 

5. Schedule the Veteran for a VA psychiatric examination to assess the current nature and severity of his adjustment disorder.  The claims file must be made available to the examiner, and the examination report must reflect that such review occurred.  All tests and studies deemed necessary must be performed.  All pertinent symptomatology and findings should be reported in detail.

The examiner is also asked to address the functional effects that that the Veteran's service-connected disability has on his ability to secure or follow a substantially gainful occupation.  When addressing the functional effects, the examiner must not consider the Veteran's age or the impact of any non-service connected disabilities.

6. Notify the Veteran that he must report for the examination and cooperate in the development of the claim. Failure to report for a VA examination without good cause may result in denial of one or more of the claims. 38 C.F.R.  §§ 3.158, 3.655 (2015).  

7. After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal, including a review of all evidence received since the October 2012 supplemental statement of the case (SSOC).  If any benefit sought remains denied, provide another SSOC to the Veteran and his attorney, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




